THE    ATTOWSEY         GESERAL
                           OF   TEXAS




                          January 4, 1990



Honorable Mark Edwards            Opinion No.     JM-1132
Reagan County Attorney
P. 0. BOX 924                     Re: Compensation of the tax
Big Lake, Texas 76932             assessor-collector for   the
                                  Reagan County Hospital  Dis-
                                  trict   (RQ-1877)

Dear Mr. Edwards:.

     You ask what statute governs payment     for the tax
assessor-collector   for the Reagan Hospital   District  of
Reagan County. You state that there is a conflict   between
the provisions set out in the hospital district's  enabling
statute, Acts   1977, 65th Leg., ch. 29, at 45, and the
applicable provisions of the Tax Code.

     Section 16 of the hospital    district's   enabling   act
governs the collection   of taxes.  Hospital district    taxes
are to be assessed and collected by the county             tax
assessor-collector unless the directors    of the hospital
district elect to appoint a tax assessor-collector.         We
understand from your brief that you are asking about payment
for the services of the county tax assessor-collector rather
than for an assessor-collector appointed by the board.

     The    two provisions in question are section 16(b) of the
hospital    district's enabling statute and section 6.27(b) of
the Tax     Code. Section   16(b) of the hospital    district's
enabling    statute provides in part:

           The assessor-collector   of. taxes   [for the
           county] shall charge and deduct from payments
           to the hospital  district an amount as fees
           for assessing and collecting the taxes, at a
           rate of up to two percent of the amounts
           collected, as determined   by the board of
           directors, but the amount vaid mav not exceed
           S5.000 in anv one calendar year. The fees
           shall be deposited   in the officers    salary
           fund of the county and reported as fees of
           office of the county tax assessor-collector.




                                 P. 5959
Honorable Mark Edwards - Page 2   (JM-1132)




Section 6.27(b) of the Tax Code1 provides that a county tax
assessor-collector who collects taxes for a taxing unit
other than the county is entitled to a reasonable fee, not
to exceed actual costs.     Those two provisions    conflict
because they set different   standards for determining   the
amount of payment   for the services of the county tax
assessor-collector.

     Section 6.27(b) of the Tax Code is a more general
provision than section    16(b) of the hospital    district's
enabling act, and section 6.27(b) is the later-enacted      of
the two statutes.2    A special law prevails over a later
general law on the same subject unless the manifest    intent
is that the general law prevail.   Gov*t Code § 311.026; see
s,
C't of bake Dallas v.                                      555
S.W.2d 163, 168   (Tex. Civ. App. - Fort Worth    1977, writ
ref'd n.r.e.) (must be clear evidence of legislative   intent
that general law prevail): see also Attorney General Opinion
MW-388 (1981).

     This is an instance in which the legislative intent   is
explicit that the general law should prevail.  Section   6(b)
of the bill enacting the Property Tax Code (Title 1 of the
Tax Code) provided:

           All other general, local, and special laws
        in conflict with this Act are repealed to the
        extent of the conflict,     and the failure
        expressly to repeal or amend any law in
        conflict with this Act is not evidence of a
        legislative  intent that the law not       be
        repealed.




     1. Section 6.27 is in Title 1 of the Tax Code.     Title
1 is also called the Property Tax Code.

     2. The hospital    district's   enabling  statute    was
adopted in 1977. Acts 1977, 65th beg., ch. 29, at 45; see
also Acts 1987, 70th beg., ch. 1034, § 6, at 3489   (deleting
part of section 16(c) dealing with board of equalization).
Section 6.27 of the Tax Code was adopted in 1979 as part of
the bill enacting the Property Tax Code (Title 1 of the Tax
Code). Section    6.27 was not derived   from a statute    of
equally broad application.    Rather, it was derived     from
several provisions in the Water Code. Derivation Table,     1
V.T.C.A. Tax Code, at XXVII (1982).




                              P. 5960
Honorable Mark Edwards - Page 3    (JM-1132)




Acts 1979; 66th Leg., ch. 841, § 6, at 2330.    Also ‘I   sect ion
1.02 of the Tax Code provides in part:

           This title [the Property Tax Code] appl,ies
        to a taxing unit that is created
                                       . _     by or
        pursuant to any general,   special, or local
        law enacted before or after the enactment   of
        this title unless     a law enacted      after
        enactment of this title by or pursuant      to
        which the taxing unit is created expressly
        provides that this title does not apply.

     Those provisions leave no doubt that the legislature
intended the provisions    of the Property Tax Code        to
supersede conflicting provisions applicable to taxing units
such as a hospital district.   Therefore,  we conclude   that
section   6.27(b) governs   payment  for   the county     tax
assessor-collector for assessing and collecting taxes     for
the hospital    district.  See uenerallv   Attorney  General
Opinions JM-996 (calculating "actual costs"); JM-655   (1987)
(reasonable fee not to exceed actual costs).

                                                  I
                       SUMMARY

             The county tax assessor-collector    for
        Reagan  County is to be compensated       for
        assessing and collecting taxes for the Reagan
        Hospital District in accordance with section
        6.27(b) of the Tax Code.




                                    JIM     MATTOX
                                    Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCRKARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General

                                 p. 5961